                       Case1:18-cv-11078-CM
                       Case 1:18-cv-11078-CM Document
                                              Document6263Filed               O~/~i: .~::~~;i.;,-;:;;-· -
                                                             Filed 06/11/19 Page 1 of 2
                                                        LAwOFFICESOP          ~f)'"',.___,:..,,,,...,.,T    \1
                                                                                                                                       !\
                                            JASON L. ABELOVE, P.
                                                666 ow COUNTI\Y ROAD
                                                        SUITE 303
                                                 GARDENCITY,NEWYORK11530
                                                                               l;f~~~~-r;.::)NlCALLY F!L'CD i
                                                                                I ' •0     " " •
                                                                               1.1 .. , -~·-···'""'.
                                                                                  1 . :. '' .,' •
                                                                                                                            I tr-
                                                                                                               --==f-1_'0:'.[f:_~=-
                                                                                                                                /1
TELEPHONE:   516.222.7000                                                       ' - .:: . .:..:: ::.::,:::;-: ---·   FAcs'wiLE: 516.542.2001
E-MAIL: jason@jasonabelove.com
                                                                                                                     www.jasonabelove.com



                                                          June 11, 2019


       VIA ELECTRONIC CASE FILING
       Hon. Colleen McMahon
       U. S. District Chief Judge
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

                 Re:        Brown, et al. v. Showtime Networks, Inc. et al.
                            1: l 8-cv-11078-CM

       Dear Hon. Chief Judge McMahon:                                                                                ~-}fv...               i<J-
                       This firm represents Tracey Baker-Simmons, Wanda Shelley, B2 Entertainment                                           \ \ \ \"
       LLC and Simmons Shelley Entertainment, LLC ("Simmons/Shelley Defendants"). This letter is                                       ~ I
       to request (1) an adjournment of the June 21, 2019 initial conference; and (2) shall serve as a
       letter motion to amend the pleadings such that my clients can join in Showtime's pending motio
       to dismiss.

                        With respect to the adjournment of the June 21 conference, this request is on
       consent. I had not yet appeared in the action when the June 21 date was selected, and I have
       vacation scheduled to Alaska from June 21- June 29, 2019. I request the conference be mo ed
       until after July 4, 2019 to accommodate all counsel.
                                                                                                                                   /
                                           MOTION TO AMEND ANSWER

                       As stated above, this office was not counsel in this matter when the                    s·
       Shelly Defendants filed an answer to the Complaint. Since filing the answer, Defe
       Showtime and BBC made a motion to dismiss the complaint per FRCP l 2(b             c
       constitutional defenses to the complaint. After reviewing the motion, it beeame parent that
       these defenses apply similarly to the Simmons/Shelly Defendants as           A o dingly, I am
       requesting that pursuant to FRCP 15, that my clients are permitt to fi1        of n to dismiss the
       complaint that tracks the arguments raised by Showtime.

                     I have asked for consent of my adversaries, and Plaintiff did not agree to allow me
       to make the motion on consent.
           Case1:18-cv-11078-CM
          Case  1:18-cv-11078-CMDocument
                                 Document62 63Filed
                                                 Filed 06/11/19Page
                                                    06/11/19     Page
                                                                    2 of22of 2



               As the same issues [ wish to raise on the motion are already sub Judice, there is no
prejudice in granting this request. As the Court is aware, FRCP l 5(a)(2) pennits leave to amend
the pleadings with leave of the Court. The statute further provides that, "the Court should freely
give leave when justice so requires·•.

                In the instant action, the same issues that the Court is examining in the pending
ShO\vtime/BBC Motion are relevant to my clients. Accordingly, justice would be served to allow
the Simmons/Shelley Defendants to join in the motion and have the same issues examined
relative to Plaintiffs' claims against them.

              Accordingly, it is respectfully requested that (I) the June 21, 2019 conference be
adjourned on consent; and (2) that Defendants be pern1itted to amend their responsive pleading
and move to dismiss.

               Thank you for your attention to these applicat1ons.




JLA/sc

cc:      All ECF Counsel
